Proceeding pursuant to CPLR article 78 to review a determination of the respondent, dated January 8, 1990, which adopted the finding and recommendation of an Administrative Law Judge, made after a hearing, that the petitioners violated Administrative Code of City of NY § 26-516 (c) (2), by harassing the tenants of three rent-stabilized apartments, and imposed a civil penalty.
*682Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
There is substantial evidence in the record to support the finding of the Administrative Law Judge that the petitioners violated the Rent Stabilization Law of 1969 (Administrative Code of City of NY § 26-516 [c] [2]) by harassing the tenants of three separate rent-stabilized apartments (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 180; Matter of Pell v Board of Educ., 34 NY2d 222, 230).
We also find that the penalty imposed was not excessive or shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., supra, at 233). Sullivan, J. P., Lawrence, Copertino and Santucci, JJ., concur.